Citation Nr: 1341081	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-39 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to March 1979 and December 1979 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Wichita, Kansas.  A copy of the transcript is of record in the physical claims file.

In a February 2013 decision, the Board, in pertinent part, remanded these claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  Service treatment records are silent as to any complaints, treatment, or diagnosis of a back disability while in service. 

3.  The Veteran has a current diagnosis of status post laminectomy, instrumental fusion of the lumbar spine with residual surgical changes and anterior grade 1-2 listhesis at L4 on L5, and diagnostic findings of scoliosis, anterolisthesis, and spondylolisthesis, which are not related to service.

4.  The Veteran had swelling and a diagnosis of chondromalacia of the right knee while in service, but did not sustain arthritis or experience chronic symptoms of arthritis of the right knee in service. 

5.  The Veteran's current diagnosis of arthritis, degenerative joint disease of the right knee, did not manifest to a compensable degree within one year of separation from service, symptoms have not been continuous since separation from service, and is not related to service.   

6.  The Veteran was treated for left knee pain and assessed with internal derangement of the left knee while in service. 

7.  The Veteran has been diagnosed with small joint effusion and some soft tissue swelling of the left knee, which is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

3.  The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for back and bilateral knee disabilities as due to an in-service injury while on a march during boot camp. 

Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as arthritis, when manifested to a compensable degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology, that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back Disability

Following the March 2013 VA Disability Benefits Questionnaire (DBQ) examination, the Veteran was diagnosed with status post laminectomy, instrumental fusion of the lumbar spine with residual surgical changes and anterior grade 1-2 listhesis at L4 on L5.  The examiner specifically noted that imaging studies of the thoracolumbar spine were performed and arthritis was not documented.  Additional evaluations of the lumbar spine also revealed slight scoliosis anterolisthesis, and marked narrowing (January 2009 x-ray), minimal anterolisthesis (October 2008 CT scan), spondylolisthesis (May 2006 myelogram).  

As such, the Board finds the Veteran has a current back disability.

Service treatment records are silent as to any complaints, treatment, or diagnosis of a back disability while in service.  Particularly, at the time of the alleged back injury from a fall while on a march during boot camp, his documented complaints and treatment were for the right shin and left knee, not the back, providing some evidence against this claim.

With regard to a nexus between active duty service and the current diagnosed back disability, the Board finds that the competent evidence of record does not attribute the disability to active duty, despite the Veteran's contentions to the contrary, but rather to post-service injuries. 

VA outpatient treatment records document complaints and treatment for the back.  In January 2006, he reported falling down the stairs in prison, having daily pain in the lower back, and x-rays showed narrowing, spondylolisthesis, slight scoliosis in the thoracic spine convexity to the left.  In February 2006, he was assessed with chronic back pain secondary to status post fusion of L4-L5, diagnosed with back pain secondary to spinal instability, and x-rays revealed a Harrington rod and pedicle screw fusion at L4-5 and some listhesis of L4 on L5.  In January 2009, he complained of lower back pain that worsened after falling onto his buttocks when his legs gave way, and his history of such pain due to prior surgeries in 1989 and 1992.

Private treatment records reveal post-service injury and treatment for the lumbar spine.  In June 1984, he sought emergency treatment for a back injury and x-rays showed a unilateral defect in the pars interarticularis at L4 on the left.  He sought additional emergency treatment in November 1992 for severe back pain and diagnosed with acute lumbosacral strain.  In February 2007, he complained of back pain after he fell on ice.  An October 2009 private evaluation for onset of physical therapy for lumbar spine strain documents the Veteran was injured at work in September 1999 (felt a pop in his low back after picking up a garbage bag and throwing it over into a dumpster).  

The Veteran also noted, that in 1989, he had a bone fusion of L4-5 after being injured at work from a piano falling onto him while he was on stairs.  

The bone fusion broke loose in 1992 and underwent surgery to put in pedicle screws and rods.

Pursuant to the February 2013 Board remand instructions to determine the etiology of the Veteran's current back disability, he was afforded the VA DBQ examination in March 2013.  Following a review of the claims file and clinical findings, the VA examiner noted the date of diagnosis as 1989 and work injury in 1992 and opined the Veteran's current back disability is not (less than 50 percent chance) causally related to his military service.  The examiner particularly noted that service treatment records are negative for a low back condition on the December 1978, March 1979, and April 1980 service examination reports and the April 1980 Physical Evaluation Board (PEB) determination findings the Veteran as "fit for duty."  He concluded that "the timeline and cause have no relationship to military service."  This report provides highly probative evidence against the claim that outweighs the Veteran's statements.  The claim must be denied.    

Right Knee Disability

Following the March 2013 VA DBQ examination, the Veteran was diagnosed with very early degenerative joint disease of the right knee.  The examiner noted that imaging studies of the knee revealed degenerative or traumatic arthritis of the right knee.  As such, the Board finds the Veteran has a current right knee disability.

After a review of all the evidence, both lay and medical, the Board finds the Veteran did not manifest arthritis or chronic symptoms of arthritis of the right knee during service.  Review of the service treatment records shows objective findings in March 1980 of swelling and a diagnosis of chondromalacia of the right knee while in service.  Such records are also silent as to any complaints or x-ray findings of arthritis while in service. 

The evidence of record does not show arthritis of the right knee manifested to a compensable degree within one year of separation from service nor did the Veteran have symptoms of arthritis of the right knee continuously since separation from service.  Post-service treatment records show arthritis of the right knee was first diagnosed by the VA DBQ examiner in March 2013, which is multiple years after separation from service.  Moreover, neither the neither the evidence of record nor the Veteran asserts that symptoms of his current arthritis has been continuous since separation from service.  

In fact, on the April 2009 Application for Compensation and/or Pension Benefits, via a VA 21-526, he reported the date of onset of the knee disability in January 1999.  As a result, service connection for right knee disability is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Moreover, the evidence, particularly the competent and credible medical opinion of record, demonstrates that the current right knee disability is not related to service, but rather to his age.

Following the March 2013 VA DBQ examination, the examiner assessed the Veteran's right knee as very early degenerative joint disease - age related and opined it is less likely as not that any bilateral knee disability that is currently present is causally related to military service.  It was explained that review of the service treatment records do not show any knee condition at entry in December 1978 and November 1979 and separation in March 1979.  There were documented complaints and treatment for the knees from February 1980 to April 1980.  Moreover, the April 1980 PEB determined the Veteran as "fit for duty" and no conditions were noted upon separation in April 1980. 



Left Knee Disability

On VA examination in August 2009, x-ray results, particularly of the left knee, revealed normal joint spaces, normal articular surface, no significant osseous abnormality, possible joint effusion and some swelling, intact patella, and unremarkable soft tissues.  The examiner diagnosed the Veteran with small effusion by radiograph with slight narrowing of medial compartment, otherwise normal knee by examination.

Subsequent October 2009 x-ray results, particularly of the left knee, showed well preserved joint spaces, no fracture, no acute bony abnormality, and unremarkable soft tissue structures.

In an October 2009 addendum report, the VA examiner clarified that the diagnosis of the left knee should be small joint effusion and some soft tissue swelling, otherwise normal knee by examination, providing some limited evidence against this claim. 

In any event, to the extent that the Veteran has been diagnosed a left knee disability, small joint effusion of the left knee, the Board finds it is not related to service.

With regard to an in-service occurrence, service treatment records show assessment of left knee strain in January 1980.  In February 1980, he reported left knee pain and giving way with occasional locking, and assessed with a deranged left knee.  The March 1980 PEB report notes the Veteran's left extremity was placed in a cast and he was diagnosed with internal derangement of the left knee.  He underwent physical therapy after the cast was removed in April 1980. 

At the October 2011 Board hearing, the Veteran testified to hurting his knee on a march while carrying a full pack in approximately the late 1970s.  He was reportedly treated by the removal of fluid from the left knee and placed the knee in a brace then a cast, for which he worse for six to seven weeks.  When the cast was removed, he did not have any improvement.  Since then, the knee consistently buckles.  He also reported at the March 2013 VA examination that the left knee was bothered in service but not seen or treated for it in service.  Thus, the Board finds the Veteran was treated for left knee pain and internal derangement of the left knee while in service. 

With regard to a nexus between service and a current left knee disability, as noted above, the March 2013 VA medical opinion provides that it is less likely as not that any bilateral knee disability that is currently present is causally related to military service, supported by the complete rationale noted above. 

With regard to all three issues on appeal, the Board finds that the March 2013 VA DBQ examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render medical opinions regarding the etiology of the back and bilateral knee disabilities and had sufficient facts and data on which to base the conclusions.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000)

The Board acknowledges the Veteran is competent to report symptoms that one experiences as it comes through the use of one's senses.  See Layno, 6 Vet. App. at 470.  However, he is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his current back and bilateral knee disabilities.  See Robinson v. Shinseki, 557 F3.d 1355 (Fed. Cir. 2009).  The question of causation, in this case, involve complex medical issues that he is not competent to address (such as whether his status post laminectomy, instrumental fusion of the lumbar spine with residual surgical changes and anterior grade 1-2 listhesis at L4 on L5, degenerative joint disease of the right knee, and small joint effusion of the left knee are related to his active service).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

For these reasons and bases discussed above, the Board finds that the evidence is against the claims for service connection for back and bilateral knee disabilities.  As a result, these claims must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by an April 2009 letter.

Regarding the duty to assist, the evidence of record includes personal statements from the Veteran, VA outpatient treatment records, private treatment records, Social Security Administration (SSA) records, and VA examination reports dated August 2009, March 2013, and an October 2009 addendum report.  

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in October 2011.  The Veteran was also given time to obtain other records which would support his claim.  There is no indication that additional records exist or, if they did, that they would provide a basis to grant this claim.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Pursuant to the Board's February 2013 remand instructions, the RO obtained the Veteran's records from the SSA and associated them with the record.  The RO also arranged for the March 2013 VA DBQ examination.  That examination report reflects, specifically with regard to the back and knees, that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran's, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board concludes that the March 2013 examination was adequate and substantially complied with the February 2013 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Service connection for back disability is denied.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


